                    Case 16-10202-BLS                 Doc 243          Filed 12/13/18           Page 1 of 2




                            IN THE UNITED STATES BANKRUPTCY COURT
                                 FOR THE DISTRICT OF DELAWARE

     In re:
     LIQUID HOLDINGS GROUP, INC., et al., 1                                  Chapter 7
                                                                            Case No. 16-10202 (KG)
                                                                            (Jointly
                                            Debtors.
                                                                          Administered)
                                                                          RE:234

                 ORDER GRANTING THE CHAPTER 7 TRUSTEE’S SECOND
              OMNIBUS MOTION FOR AN ORDER APPROVING SETTLEMENTS OF
                AVOIDANCE ACTIONS PURSUANT TO FED. R. BANKR. P. 9019
          Upon consideration of the Chapter 7 Trustee’s Second Omnibus Motion for an Order

Approving Settlements of Avoidance Actions Pursuant to Fed. R. Bankr. P. 9019 (the “Motion”) 2

the Court having reviewed the Motion, and the Court finding that: (a) the Court has jurisdiction

over this matter pursuant to 28 U.S.C. § 1334 and reference from the District Court pursuant to 28

U.S.C. § 157; (b) notice of the Motion and the hearing was sufficient under the circumstances; and

(c) the legal and factual bases set forth in the Motion establish just cause for the relief granted

herein;

          IT IS HEREBY ORDERED THAT:

                     1.        The Motion is GRANTED as set forth herein.

                     2.        The Settlement Agreements attached to the Motion are hereby approved.

                     3.        The Trustee is hereby authorized to take all actions necessary or desirable to

effectuate the Settlement Agreements.


 1     The Debtors, along with the last four digits of each reorganized debtor's tax identification number, as applicable, are: Liquid
       Holdings Group, Inc. (2142), Liquid Prime Holdings, LLC (2135). The address of the Debtors’ corporate headquarters if
       111 River Street, Ste. 1204, Hoboken, New Jersey 07030.
 2     Capitalized terms not defined herein shall have the meanings ascribed to them in the Motion.



9029014 v1
              Case 16-10202-BLS          Doc 243      Filed 12/13/18     Page 2 of 2




               4.      The terms and conditions of this Order shall be immediately effective and

enforceable upon its entry.

               5.      This Court shall retain jurisdiction with respect to all matters arising from or

related to the implementation of this Order.




       Dated: December 13th, 2018                KEVIN GROSS
9029014Wilmington,
       v1          Delaware                      UNITED STATES BANKRUPTCY JUDGE
